                    1:18-cr-10060-MMM-JEH # 46-1 Page 1 of 2
                                                                                      E-FILED
      Case: 19-2835   Document: 00713502651        Wednesday,
                                                Filed:         16 October,
                                                       10/16/2019      Pages:2019
                                                                                2 04:28:14 PM
                                                                Clerk, U.S. District Court, ILCD

       UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                         Office of the Clerk
         Room 2722 - 219 S. Dearborn Street                                              Phone: (312) 435-5850
              Chicago, Illinois 60604                                                    www.ca7.uscourts.gov




                                        NOTICE OF ISSUANCE OF MANDATE
 October 16, 2019


To:            Shig Yasunaga
               UNITED STATES DISTRICT COURT
               Central District of Illinois
               Peoria , IL 61602-0000



                                         UNITED STATES OF AMERICA,
                                         Plaintiff - Appellee

 No. 19-2835                             v.

                                         ERIC INGRAM,
                                         Defendant - Appellant

  Originating Case Information:

 District Court No: 1:18-cr-10060-MMM-JEH
 Central District of Illinois
 District Judge Michael M. Mihm
Herewith is the mandate of this court in this appeal, along with the Bill of Costs, if any. A
certified copy of the opinion/order of the court and judgment, if any, and any direction as to
costs shall constitute the mandate.


  TYPE OF DISMISSAL:                                             F.R.A.P. 42(b) & C.R. 51(f)



  STATUS OF THE RECORD:                                          no record to be returned
                      1:18-cr-10060-MMM-JEH # 46-1 Page 2 of 2
        Case: 19-2835   Document: 00713502651     Filed: 10/16/2019                               Pages: 2



     This notice sent to:

     [x]       United States Probation Officer
    NOTE TO COUNSEL:
    If any physical and large documentary exhibits have been filed in the above-entitled cause, they are
    to be withdrawn ten (10) days from the date of this notice. Exhibits not withdrawn during this
    period will be disposed of.

    Please acknowledge receipt of these documents on the enclosed copy of this notice.

                                 -----------------------------------




     Received above mandate and record, if any, from the Clerk, U.S. Court of Appeals for the
     Seventh Circuit.

     Date:                                                  Received by:

10/16/19                                               s/F. Smith
                                   __                                                            ________




     form name: c7_Mandate(form ID: 135)
